Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodore Olds III on 9/17/21.

IN THE CLAIMS:
1. (CURRENTLY AMENDED) A gas turbine engine comprising: 
a fan rotor; 
a lower speed compressor rotor and a higher speed compressor rotor, and a lower speed turbine rotor and a higher speed turbine rotor, 
said lower speed turbine rotor rotating said lower speed compressor rotor, and rotating a gear reduction to, in turn, rotate said fan rotor, said gear reduction reducing the speed of said fan rotor relative to a speed of said lower speed turbine rotor, and said higher speed turbine rotor rotating said higher speed compressor rotor; and 
a generator driven to rotate by said lower speed turbine rotor, and at the same speed as said lower speed turbine rotor;
wherein said lower speed turbine rotor drives a sun gear in said gear reduction through a flexible input shaft;
wherein a generator rotor of the generator is rotated by a generator shaft driven by said flexible input shaft.

2. (Canceled)

4-6. (Canceled)

7. (Currently Amended) The gas turbine engine as set forth in claim [[6]]1, wherein said generator shaft is driven separately from said sun gear.

IN THE SPECIFICATION, amend paragraph 42:
[0042]    Figure 3 shows the generator 102 mounted in the nose cone 86. Fasteners 126 and 128 secure the nose cone 86 to rotate with a rotor 85 that rotates with fan blades 84. A hub 110 has a spline connection to be driven by the shaft 112 which is driven to rotate with a ring gear 109 in the gear reduction 88. A plurality of star gears 108 rotate about static journal pins 107. In other embodiments, the star gears 108 could be replaced by planet gears; generically, the two could be called intermediate gears. A sun gear 118 is driven to rotate through a spline connection with a flexible drive 120. The flexible drive 120 may further drive a shaft 111 through a spline connection 122 to, in turn, drive a rotor portion 124 of the generator 102. Thus, the rotor portion 124 of the generator 102 rotates at the same speed as the low speed shaft 92.
Allowable Subject Matter
Claims 1, 7, 18 are allowed.
The following is an examiner’s statement of reasons for allowance: US 2004/0255590 teaches a fan, gear reduction, and a generator that is driven directly by a compressor/turbine rotor at the same speed as the turbine rotor (generator 64), but fails to teach, in combination with the other claim limitations, said lower speed turbine rotor drives a sun gear in said gear reduction through a flexible input shaft, wherein a generator rotor is rotated by a generator shaft driven by said flexible input shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741